


THIRD AMENDMENT AND COMMITMENT INCREASE
THIS THIRD AMENDMENT AND COMMITMENT INCREASE (this “Third Amendment”), dated as
of April 23, 2013, is by and among CARRIAGE SERVICES, INC., a Delaware
corporation (the “Borrower”), the banks listed on the signature pages hereof
(the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (in said capacity as Administrative Agent, the
“Administrative Agent”).
BACKGROUND
A.The Borrower, the Lenders, and the Administrative Agent are parties to that
certain Credit Agreement, dated as of August 30, 2012, as amended by that
certain First Amendment to Credit Agreement, dated as of November 29, 2012 and
that certain Second Amendment to Credit Agreement, dated as of February 14, 2013
(said Credit Agreement, as amended, the “Credit Agreement”; the terms defined in
the Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement).


B.Pursuant to Section 2.14 of the Credit Agreement, the Borrower has requested
an increase in the Revolving Credit Commitments to $125,000,000. Such increase
in the Revolving Credit Commitments is to become effective on the date that the
conditions to effectiveness set forth in Section 5(b) of this Third Amendment
are satisfied (the “Third Amendment Increase Effective Date”).


C.In addition, the Borrower has requested that the Lenders amend the Credit
Agreement, as more fully set forth herein.


NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:
1.AMENDMENTS.


(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order to read as follows:


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Future
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
determined after giving effect to Section 10.20 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and

1

--------------------------------------------------------------------------------




any and all guarantees of such Guarantor's Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.


“Qualified ECP Guarantor” means, in respect of any Swap Obligations, at any
time, each Loan Party, with total assets exceeding $10,000,000 or that qualifies
at such time as an “eligible contract participant” under the Commodity Exchange
Act and can cause another person to qualify as an “eligible contract
participant” at such time under §1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Refinancing Subordinated Debt” has the meaning specified in Section 7.03(e).
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.20).
“Swap Obligations” means with respect to any Guarantor any obligations owed to
any Lender or any Affiliate of a Lender to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.
“Third Amendment and Commitment Increase Agreement” means that certain Third
Amendment and Commitment Increase, dated as of April 23, 2013, among the
Borrower, the Lenders party thereto and the Administrative Agent.
“Third Amendment Consent Effective Date” means the date that the conditions to
effectiveness set forth in Section 5(a) of the Third Amendment and Commitment
Increase Agreement are satisfied.
“Third Amendment Increase Effective Date” has the meaning given to such term in
the Third Amendment and Commitment Increase Agreement.
“Third Amendment Pricing Effective Date” means the date that the conditions to
effectiveness set forth in Section 5(c) of the Third Amendment and Commitment
Increase Agreement are satisfied.
(b)The definition of “Applicable Fee Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:


“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, the applicable percentage per annum set forth below determined by
reference to the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):



2

--------------------------------------------------------------------------------




 
Applicable Fee Rate
 
Pricing Level
Leverage Ratio
Commitment Fee
1
< 2.50 : 1.00
0.300%
2
< 3.00: 1.00 but ≥ 2.50: 1.00
0.350%
3
< 3.50: 1.00 but ≥ 3.00: 1.00
0.400%
4
≥ 3.50: 1.00
0.450%



Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. Notwithstanding the foregoing, the Applicable Fee Rate
in effect from and after the Third Amendment Pricing Effective Date through and
including the date the Compliance Certificate is delivered pursuant to
Section 6.02(b) for the Fiscal Quarter ending June 30, 2013 shall be Pricing
Level 3.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).


(c)The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Applicable Rate” means in respect of the Term Facility and the Revolving Credit
Facility, the applicable percentage per annum set forth below determined by
reference to the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Applicable Rate
Pricing Level
Leverage Ratio
Eurodollar Rate / Letter of Credit Fees
Base Rate
1
< 2.50 : 1.00
2.000%
1.000%
2
< 3.00 : 1.00 but ≥ 2.50 : 1.00
2.500%
1.500%
3
< 3.50 : 1.00 but ≥ 3.00 : 1.00
3.000%
2.000%


3

--------------------------------------------------------------------------------




4
≥ 3.50 : 1.00
3.500%
2.500%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply in respect of the Term 
Facility and the Revolving Credit Facility, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the date on
which such Compliance Certificate is delivered. Notwithstanding the foregoing,
the Applicable Rate in effect from and after the Third Amendment Pricing
Effective Date through and including the date the Compliance Certificate is
delivered pursuant to Section 6.02(a) for the Fiscal Quarter ending June 30,
2013 shall be Pricing Level 3.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
(d)The definition of “Obligations” set forth in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting the "." at the end thereof and (ii)
adding the following at the end thereof:


; provided that the "Obligations" shall exclude any Excluded Swap Obligations.


(e)The definition of “Restricted Payment” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:


“Restricted Payment” means (a) any Dividend, (b) any and all funds, cash or
other payments made in respect of the redemption, repurchase or acquisition of
such Equity Interests, unless such Equity Interests shall be redeemed or
acquired through the exchange of such Equity Interests with Equity Interests of
the same or another class or options or warrants to purchase such Equity
Interests or Equity Interests of another class, or (c) any payment or prepayment
of principal, interest, premium or penalty of or in respect of any Subordinated
Debt or Refinancing Subordinated Debt or any defeasance, redemption, purchase,
repurchase or other acquisition or retirement for value, in whole or in part, of
any of the Subordinated Debt or Refinancing Subordinated Debt.
(f)The definition of “Subordinated Debt” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:




“Subordinated Debt” means, with respect to the Borrower and as of any date of
its issuance, any unsecured indebtedness for borrowed money, for which

4

--------------------------------------------------------------------------------




the Borrower is directly and primarily obligated, in an aggregate principal
amount not to exceed $[100] million; provided that (a) such indebtedness (i)
arises after the date of this Agreement, (ii) does not have any stated maturity
before the latest maturity of any of the Obligations, (iii) has terms that are
no more restrictive than the terms of the Loan Documents, and (iv) is expressly
subordinated to the Obligations and has payment and other terms satisfactory to
the Administrative Agent in its sole discretion and (b) the proceeds of such
indebtedness are used solely (i) to repurchase the Trust Notes or Trust
Preferred Stock, in each case including any accrued but unpaid interest thereon,
(ii) to repurchase Equity Interests in an amount not greater than the Equity
Interest issued upon the conversion of the Trust Notes, (iii) to pay fees and
expenses related to transactions described in clauses (b)(i) and (b)(ii) above
and (iv) to the extent any excess proceeds remain after the repurchases and
payments described in clauses (b)(i) - (b)(iii) above, for general corporate
purposes.


(g)The definition of “Total Debt” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Total Debt” means, at any time, an amount equal to the remainder of (a) Debt of
the Borrower and its Subsidiaries minus (b) the sum of (i) the Trust Notes, (ii)
the Subordinated Debt and (iii) the Refinancing Subordinated Debt.


(h)The first sentence of Section 2.14(a) of the Credit Agreement is hereby
amended to read as follows:


Provided there exists no Default, at any time after the Third Amendment Increase
Effective Date, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Revolving Credit Facility from one or more Lenders by an amount (for all
such requests) not exceeding $40,000,000; provided that (i) any such request for
an increase shall be in a minimum amount of $5,000,000 and (ii) the Borrower may
make a maximum of three such requests.
(i)Section 6.03 of the Credit Agreement is hereby amended by (i) deleting the
"and" at the end of clause (d) thereof, (ii) deleting the "." at the end of
clause (e) thereof and inserting "; and" in lieu thereof and (iii) adding a new
clause (f) thereto to read as follows:


(f)    of any notice received by the Borrower of its default under the
Subordinated Debt.
(j)Section 6.11 of the Credit Agreement is hereby amended to read as follows:


Section 6.11    Use of Proceeds. The Borrower shall use the proceeds of the
Credit Extensions (a) to repay certain indebtedness, including the Senior Notes,
(b) for working capital and Acquisitions, (c) to make certain Capital
Expenditures, (d) to pay the accrued interest on the Trust Notes, Subordinated
Debt and Refinancing Subordinated Debt and (e) for general corporate purposes
not in contravention of any Law or of any Loan Document.

5

--------------------------------------------------------------------------------




(k)Section 7.03(e) of the Credit Agreement is hereby amended to read as follows:


(e)    Subordinated Debt and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the amount of such Debt is not increased
at the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing, and the
direct or any contingent obligor with respect thereto is not changed, as a
result of or in connection with such refinancing, refunding, renewal or
extension and (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination, and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending Debt, and
of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing Subordinated
Debt being refinanced, refunded, renewed or extended and the interest rate
applicable to any such refinancing, refunding, renewing or extending Debt does
not exceed the then applicable market interest rate (such refinancing,
refunding, renewing or extending Debt, the "Refinancing Subordinated Debt");


(l)Section 7.06(a)(ii) of the Credit Agreement is hereby amended to read as
follows:


(ii)
so long as there exists no Default both immediately before and after giving
effect to any such transaction, (A) the Borrower may purchase Equity Interests
(1) purchased from the Borrower by employees or former employees of the Borrower
or any of its Subsidiaries in connection with the exercise of stock options or
(2) in lieu of withholding taxes resulting from the vesting of any grant of
restricted Equity Interests granted by the Borrower to employees or former
employees of the Borrower or any of its Subsidiaries, and (B) the Borrower and
its Subsidiaries may pay regularly scheduled interest, in respect of any
Subordinated Debt; provided, however, that in the case of clause (A), the
aggregate amount of such transactions shall not exceed $15,000,000 during the
term of this Agreement;



(m)Section 7.06(a)(iii) of the Credit Agreement is hereby amended to read as
follows:


(iii)
so long as there exists no Default both before and after giving effect to any
such transaction (which shall include calculation of the financial covenants set
forth in Section 7.11 on a pro forma basis as of the fiscal quarter-end
immediately preceding any proposed Restricted Payment), (w) the Borrower may
make (A) payments of Dividends on and redemptions of Existing Preferred Stock,
(B) payments of Dividends on Qualified Preferred Stock, (C) distribution of the
Trust Notes to the holders of the Trust Preferred Stock in connection with the
dissolution of the Trust


6

--------------------------------------------------------------------------------




Subsidiary, (D) payments of Dividends on its common stock, and (E) repurchases
of the Trust Notes or Trust Preferred Stock with the proceeds of the issuance of
Subordinated Debt, (x) the Borrower may repurchase Equity Interests with the
proceeds of Subordinated Debt not otherwise used to refinance the Trust Notes in
an amount not greater than the Equity Interest issued upon the conversion of the
Trust Notes, (y) any Loan Party may make Restricted Payments pursuant to the
Long Term Incentive Program, and (z) the Borrower may pay interest on the Trust
Notes to the Trust Subsidiary and may cause or permit the Trust Subsidiary to
declare, make or pay Dividends in respect of the Trust Preferred Stock; and


(n)Section 7.06(a)(iv) of the Credit Agreement is hereby amended to read as
follows:


(iv)
so long as there exists no Default both before and after giving effect to any
such transaction (which shall include calculation of the financial covenants set
forth in Section 7.11 on a pro forma basis as of the fiscal quarter-end
immediately preceding any proposed Restricted Payment), the Borrower may (a)
make regularly scheduled payments of principal, interest, premium or penalty on
(i) Subordinated Debt within the terms specified in the definition of
Subordinated Debt as set forth in this Agreement and (ii) Refinancing
Subordinated Debt within the terms specified in the definition of Refinancing
Subordinated Debt as set forth in this Agreement and (b) make cash payments
required to be made upon conversion of Subordinated Debt, provided that (x) such
cash payments are made solely with the proceeds of Refinancing Subordinated Debt
or (y) immediately after giving pro-forma effect to the making of such cash
payments, (i) the Leverage Ratio on a pro-forma basis is less than or equal to
2.75 to 1.00 and (ii) Liquidity is at least $15,000,000.

(o)Section 8.01(l) of the Credit Agreement is hereby amended to read as follows:


(l)        Other Obligations. (i) Any event shall occur or condition shall exist
under the Trust Preferred Stock, Trust Notes or Trust Guaranties (collectively,
the “Debt Documents”), after the applicable grace period, if any, specified in
such Debt Document, if the effect of such event or condition is to accelerate
the maturity of the Trust Preferred Stock or Trust Notes, as applicable; (ii)
without the prior written consent of the Required Lenders, any modification
shall be made to any Debt Document which (a) renders the subordination
provisions thereof more favorable to the holders of the Trust Preferred Stock or
Trust Notes, as applicable, or less favorable to the Lenders, or (b) renders the
economic terms of the Trust Preferred Stock or Trust Notes, as applicable,
materially more favorable to the holders of the Trust Preferred Stock or Trust
Notes, as applicable, or materially less favorable to the Borrower or the
applicable

7

--------------------------------------------------------------------------------




Subsidiary, (iii) any event shall occur under any Debt Document that would
permit the holders thereof to require the redemption or mandatory prepayment
thereof; (iv) any default shall occur under Subordinated Debt, after the
applicable grace period, if any, specified in such Subordinated Debt, if the
effect of such default is to accelerate the maturity of such Subordinated Debt;
(v) without the prior written consent of the Required Lenders, any modification
shall be made to Subordinated Debt which (a) renders the subordination
provisions thereof more favorable to the holders of Subordinated Debt, or less
favorable to the Lenders, or (b) renders the economic terms of Subordinated Debt
materially more favorable to the holders of Subordinated Debt or materially less
favorable to the Borrower or the applicable Subsidiary; (vi) any default shall
occur under any Refinancing Subordinated Debt, after the applicable grace
period, if any, specified in such Refinancing Subordinated Debt, if the effect
of such default is to accelerate the maturity of such Refinancing Subordinated
Debt; and (vii) without the prior written consent of the Required Lenders, any
modification shall be made to any Refinancing Subordinated Debt which (a)
renders the subordination provisions thereof more favorable to the holders of
Refinancing Subordinated Debt, or less favorable to the Lenders, or (b) renders
the economic terms of Refinancing Subordinated Debt materially more favorable to
the holders of Refinancing Subordinated Debt or materially less favorable to the
Borrower or the applicable Subsidiary; or
(p)Section 8.03 of the Credit Agreement is hereby amended by adding the
following paragraph to the end thereof:


Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section 8.03.


(q)Article X of the Credit Agreement is hereby amended by adding the following
new Section 10.20 thereto to read as follows:


10.20    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of a security interest under the Loan Documents, in
each case, by any Specified Loan Party becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor's obligations and
undertakings under this Section 10.20 voidable under Applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 10.20 shall remain in full force and effect until the

8

--------------------------------------------------------------------------------




Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section 10.20 to constitute, and this Section 10.20
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.


2.REVOLVING CREDIT FACILITY INCREASE. On the Third Amendment Increase Effective
Date, (a) Bank of America agrees to increase its Revolving Credit Commitment to
$26,047,641.08, (b)  Regions Bank agrees to increase its Revolving Credit
Commitment to $23,903,792.78, (c) Compass Bank agrees to increase its Revolving
Credit Commitment to $13,068,917.67, and (d) BOKF, NA dba Bank of Texas agrees
to increase its Revolving Credit Commitment to$14,967,622.57.


3.SCHEDULE 2.01. As of the Third Amendment Increase Effective Date, and after
giving effect to the Non-Consenting Lender Assignment (a) Schedule 2.01 to the
Credit Agreement shall be replaced by the form of Schedule 2.01 to this Third
Amendment and (b) the respective Commitment and Applicable Percentages of each
Lender shall be in the amount and percentage set forth on such Schedule 2.01.


4.REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution and
delivery hereof, the Borrower represents and warrants that, as of the date
hereof, and after giving effect to the increase in the Revolving Credit Facility
provided for in this Third Amendment, and immediately after giving effect to
this Third Amendment:


(a)the representations and warranties contained in the Credit Agreement and the
other Loan Documents that are subject to materiality or Material Adverse Effect
qualifications are true and correct in all respects on and as of the date hereof
as made on and as of such date, and the representations and warranties contained
in the Credit Agreement and the other Loan Documents that are not subject to
materiality or Material Adverse Effect qualifications are true and correct in
all material respects on and as of the date hereof as made on and as of such
date, except in each case to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that the representations and
warranties contained in Sections 5.05(a) and (b) of the Credit Agreement shall
be deemed to refer to the most recent financial statements furnished pursuant to
Sections 6.01(a) and (b), respectively, of the Credit Agreement;


(b)no event has occurred and is continuing which constitutes a Default or Event
of Default;




(c) (i) the Borrower has full power and authority to execute and deliver (A)
this Third Amendment, (B) the Revolving Loan Notes payable to Bank of America,
Regions Bank, Compass Bank, N.A., and BOKF, N.A. dba Bank of Texas in the
amounts of their respective Revolving Credit Commitments as increased by this
Third Amendment (collectively, the “Replacement Notes”) and (C) a Term Loan Note
and Revolving Credit Note each payable to JPMorgan Chase Bank, N.A.
(collectively, the “New Notes”), (ii) this Third Amendment, the Replacement
Notes and the New Notes have been duly executed and delivered by the Borrower

9

--------------------------------------------------------------------------------




and (iii) this Third Amendment, the Replacement Notes, the New Notes and the
Credit Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;


(d)neither the execution, delivery and performance of this Third Amendment, the
Replacement Notes, the New Notes or the Credit Agreement, as amended hereby, nor
the consummation of any transactions contemplated herein or therein, will
conflict with (i) any Organization Documents of the Borrower or its
Subsidiaries, (ii) to Borrower's knowledge, any Law applicable to the Borrower
or its Subsidiaries or (iii) any indenture, agreement or other instrument to
which the Borrower, the Subsidiaries or any of their respective properties are
subject; and


(e)no authorization, approval, consent, or other action by, notice to, or filing
with, any Governmental Authority or other Person not previously obtained is
required to be obtained or made by the Borrower pursuant to statutory law
applicable to the Borrower as a condition to (i) the execution, delivery or
performance by the Borrower of this Third Amendment, the Replacement Notes or
the New Notes, or (ii) the acknowledgement by each Guarantor of this Third
Amendment.


5.CONDITIONS OF EFFECTIVENESS.


(a)All provisions of this Third Amendment except Sections 1(b), 1(c), Section 2
and Section 3, shall be effective upon satisfaction of, or completion of, the
following:


(i)the Administrative Agent shall have received counterparts of this Third
Amendment executed by Lenders comprising the Required Lenders;


(ii)the Administrative Agent shall have received counterparts of this Third
Amendment executed by the Borrower and acknowledged by each Guarantor;


(iii)the representations and warranties set forth in Section 4 of this Third
Amendment shall be true and correct;


(iv)the Administrative Agent shall have received, for the pro rata account of
the Lenders timely executing and delivering a signature page to this Third
Amendment (other than JPMorgan Chase Bank, NA), an amendment fee equal to 0.075%
of the Revolving Credit Commitment of, and outstanding principal amount of the
Term Loans held by, each such Lender;


(v)the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.


(b)All provisions of this Third Amendment except Sections 1(b) and 1(c), shall
be effective upon satisfaction of, or completion of, the following:

10

--------------------------------------------------------------------------------




(i)the satisfaction of each of the conditions of effectiveness set forth in
Section 5(a) above;


(ii)the the Administrative Agent shall have received from the Borrower duly
executed Replacement Notes for Bank of America, Regions Bank, Compass Bank,
N.A., and BOKF, N.A. dba Bank of Texas and duly executed New Notes for JPMorgan
Chase Bank, N.A;


(iii)the Administrative Agent shall have received the certificate of the
Borrower required by Section 2.14(e) of the Credit Agreement, together with the
resolutions required therein;
(iv)the Administrative Agent shall have received in immediately available funds
for the account of each Lender that has increased its Revolving Credit
Commitment an amount equal to the product of (i) 0.35% and (ii) the amount of
the increase of each such Lender's Revolving Credit Commitment;


(v)the Administrative Agent shall have received in immediately available funds
for the account of JPMorgan Chase Bank, N.A., an amount equal to the product of
(i) 0.35% and (ii) the amount of such Lender's Revolving Credit Commitment and
outstanding Term Loans;


(vi)the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, a legal opinion as to
the matters set forth in Section 4(c), (d) and (e) above; and


(vii)the Administrative Agent shall have received a fully executed Master
Assignment and Assumption Agreement by Wells Fargo Bank, N.A. (the
"Non‑Consenting Lender Assignment") and each assignee party thereto whereby
Wells Fargo assigns all of its rights and obligations under the Credit Agreement
to such assignees.




(c)Sections 1(b) and 1(c) of this Third Amendment shall be effective only upon
satisfaction of, or completion of, the following:
(i)    the Administrative Agent shall have received counterparts of this Third
Amendment executed by each of the Lenders; and
(ii)    the satisfaction of each of the conditions of effectiveness set forth in
Section 5(a) (ii) - (v) above and Section 5(b)(ii) - (vii) above.


6.GUARANTOR'S ACKNOWLEDGMENT. By signing below, each Guarantor (a) acknowledges,
consents and agrees to the execution, delivery and performance by the Borrower
of this Third Amendment, (b) acknowledges and agrees that its obligations in
respect of its Guaranty (i) are not released, diminished, waived, modified,
impaired or affected in any manner by this Third Amendment or any of the
provisions contemplated herein and (ii) cover the Revolving Credit Commitments
as increased by this Third Amendment, (c)  ratifies and confirms

11

--------------------------------------------------------------------------------




its obligations under its Guaranty, (d) acknowledges and agrees that it has no
claim or offsets against, or defenses or counterclaims to, its Guaranty and
(e) acknowledges and agrees that notwithstanding anything in its Guaranty to the
contrary, “Guarantied Obligations” as defined in its Guaranty with respect to
such Guarantor shall not include Excluded Swap Obligations.


7.REFERENCE TO THE CREDIT AGREEMENT.


(a)Upon and during the effectiveness of this Third Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, or words of like import
shall mean and be a reference to the Credit Agreement, as affected and amended
by this Third Amendment.




(b)Except as expressly set forth herein, this Third Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.




8.COSTS AND EXPENSES. The Borrower shall be obligated to pay the reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Third Amendment and
the other instruments and documents to be delivered hereunder.




9.EXECUTION IN COUNTERPARTS. This Third Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Third Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.




10.GOVERNING LAW; BINDING EFFECT. This Third Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state; provided that
the Administrative Agent and each Lender shall retain all rights arising under
federal law. This Third Amendment shall be binding upon the Borrower, the
Administrative Agent and each Lender and their respective successors and
permitted assigns.




11.HEADINGS. Section headings in this Third Amendment are included herein for
convenience of reference only and shall not constitute a part of this Third
Amendment for any other purpose.


12.ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS THIRD AMENDMENT,
AND THE OTHER LOAN DOCUMENTS

12

--------------------------------------------------------------------------------




REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT MATTER
THEREIN AND HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK




















13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date above written.
CARRIAGE SERVICES, INC.




By:         /s/ L. William Heiligbrodt        
L. William Heiligbrodt
Executive Vice President and Secretary



Signature Page - Third Amendment

--------------------------------------------------------------------------------








BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Darleen R. Parmelee
Name: Darleen R. Parmelee
Title: Assistant Vice President





Signature Page - Third Amendment

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By: /s/ Gary L. Mingle
Name: Gary L. Mingle
Title: Assistant Vice President





Signature Page - Third Amendment

--------------------------------------------------------------------------------






RAYMOND JAMES BANK, N.A.,
as a Lender and Co-Syndication Agent


By: /s/ Scott G. Axelrod
Name: Scott G. Axelrod
Title: Vice President



Signature Page - Third Amendment

--------------------------------------------------------------------------------






REGIONS BANK,
as a Lender and Co-Syndication Agent


By: /s/ Larry C. Stephens
Name: Larry C. Stephens
Title: Senior Vice President



Signature Page - Third Amendment

--------------------------------------------------------------------------------






AMEGY BANK NATIONAL
ASSOCIATION, as a Lender and Co-
Syndication Agent


By: /s/ Eva Wolod
Name: Eva Wolod
Title: Corporate Banking Officer



Signature Page - Third Amendment

--------------------------------------------------------------------------------




CADENCE BANK, N.A.,
as a Lender




By: /s/ Ross L. Vaughan
Name: Ross L. Vaughan
Title: Senior Vice President





Signature Page - Third Amendment

--------------------------------------------------------------------------------






COMPASS BANK,
as a Lender


By: /s/ Tom Brosig
Name: Tom Brosig
Title: Senior Vice President



Signature Page - Third Amendment

--------------------------------------------------------------------------------






BOKF, NA dba BANK OF TEXAS,
as a Lender




By: /s/ H. Michael Sultanik
Name: H. Michael Sultanik
Title: Senior Vice President



Signature Page - Third Amendment

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a Lender




By: /s/ Kristin Centracchio
Name: Kristin Centracchio
Title: Vice President



Signature Page - Third Amendment

--------------------------------------------------------------------------------






GUARANTORS:




ARIA CREMATION SERVICES, LLC
BARNETT, DEMROW & ERNST, INC.
CARRIAGE CEMETERY SERVICES, INC.
CARRIAGE CEMETERY SERVICES OF     CALIFORNIA, INC.
CARRIAGE CEMETERY SERVICES OF IDAHO,     INC.
CARRIAGE FLORIDA HOLDINGS, INC.
CARRIAGE FUNERAL HOLDINGS, INC.
CARRIAGE FUNERAL MANAGEMENT, INC.
CARRIAGE FUNERAL SERVICES OF     CALIFORNIA, INC.
CARRIAGE FUNERAL SERVICES OF     KENTUCKY, INC.
CARRIAGE FUNERAL SERVICES OF     MICHIGAN, INC.
CARRIAGE HOLDING COMPANY, INC.
CARRIAGE INSURANCE AGENCY OF     MASSACHUSETTS, INC.
CARRIAGE INTERNET STRATEGIES, INC.
CARRIAGE LIFE EVENTS, INC.
CARRIAGE MANAGEMENT, INC. (formerly Carriage Management, L.P.)
CARRIAGE MERGER VI, INC.
CARRIAGE MERGER VII, INC.
CARRIAGE MERGER VIII, INC.
CARRIAGE MERGER IX, INC.
CARRIAGE MERGER X, INC.
CARRIAGE MUNICIPAL CEMETERY     SERVICES OF NEVADA, INC.
CARRIAGE PENNSYLVANIA HOLDINGS, INC.
CARRIAGE SERVICES OF CONNECTICUT,     INC.
CARRIAGE SERVICES OF NEVADA, INC.
CARRIAGE SERVICES OF NEW MEXICO, INC.
CARRIAGE SERVICES OF OHIO, LLC
CARRIAGE SERVICES OF OKLAHOMA, L.L.C.
CARRIAGE TEAM CALIFORNIA     (CEMETERY), LLC
CARRIAGE TEAM CALIFORNIA (FUNERAL),     LLC
CARRIAGE TEAM FLORIDA (CEMETERY),     LLC
CARRIAGE TEAM FLORIDA (FUNERAL), LLC

Schedule 2.01

--------------------------------------------------------------------------------




CARRIAGE TEAM KANSAS, LLC
CATAUDELLA FUNERAL HOME, INC.
CFS FUNERAL SERVICES, INC.
CHC INSURANCE AGENCY OF OHIO, INC.
CLOVERDALE PARK, INC.
COCHRANE’S CHAPEL OF THE ROSES, INC.
CSI FUNERAL SERVICES OF     MASSACHUSETTS, INC.
FORASTIERE FAMILY FUNERAL SERVICE,     INC.
HORIZON CREMATION SOCIETY, INC.
HUBBARD FUNERAL HOME, INC.
ROLLING HILLS MEMORIAL PARK
WILSON & KRATZER MORTUARIES





By:         /s/ L. William Heiligbrodt    
    
                        
L. William Heiligbrodt
Executive Vice President and Secretary for all



Schedule 2.01

--------------------------------------------------------------------------------




SCHEDULE 2.01
Commitments and Applicable Percentages
Lender
Total Allocation
Applicable Percentage in respect of the Revolving Credit Facility
Revolving Credit Commitment
Applicable Percentage in respect of the Term Facility
Term Loan
Bank of America, N.A.
$
53,510,638.34


20.83811286
%
$
26,047,641.08


21.97039781
%
$
27,462,997.26


Regions Bank
$
44,255,319.14


19.12303422
%
$
23,903,792.78


16.28122109
%
$
20,351,526.36


Raymond James Bank, N.A.
$
34,255,319.14


12.5106383
%
$
15,638,297.87


14.89361702
%
$
18,617,021.27


Amegy Bank National Association
$
34,255,319.14


12.5106383
%
$
15,638,297.87


14.89361702
%
$
18,617,021.27


Cadence Bank, N.A.
$
24,468,085.10


8.93617022
%
$
11,170,212.77


10.63829786
%
$
13,297,872.33


Compass Bank
$
24,574,468.08


10.45513414
%
$
13,068,917.67


9.20444033
%
$
11,505,550.41


BOKF, NA dba Bank of Texas
$
24,680,851.06


11.97409806
%
$
14,967,622.57


7.77058279
%
$
9,713,228.49


JPMorgan Chase Bank, N.A.
$
10,000,000.00


3.65217391
%
$
4,565,217.39


4.34782609
%
$
5,434,782.61


Totals
$
250,000,000.00


100.000000000
%
$
125,000,000.00


100.000000000
%
$
125,000,000.00








Schedule 2.01